Citation Nr: 0114713	
Decision Date: 05/25/01    Archive Date: 05/30/01	

DOCKET NO.  00-18 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus, including 
as secondary to service-connected disability.

2.  Entitlement to an increased rating for residuals of back 
injury superimposed on scoliosis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1942 to January 
1946 and from February 1951 to November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The October 1999 RO decision and April 2000 statement of the 
case reflects that the veteran's claim of entitlement to 
service connection for tinnitus was denied on the basis that 
it was not well grounded.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475,114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, Subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Although the report of a September 1999 VA audiology 
examination reflects the examiner's belief that the veteran 
indicated that he had not had tinnitus for a long period of 
time, the veteran, in his notice of disagreement and 
substantive appeal, indicates that he has a constant 
ringing/buzzing in his ears that existed during his active 
service and has continued until the present time.  He 
indicates that he did not understand the meaning of the word 
tinnitus if he was asked that during an examination.  In his 
January 1999 claim, he indicated that he had been told that 
his tinnitus was a result of his hypertension.  The record 
does not indicate that inquiry has been made of the veteran 
regarding who told him this information or that an attempt 
has been made to obtain an opinion regarding whether the 
veteran has tinnitus that is due to his service-connected 
disability.

The report of the September 1999 VA orthopedic examination 
reflects that the veteran reported that he experienced 
flareups of his service-connected low back disability that 
were precipitated by standing, lifting, or walking too far.  
He reported increased pain with motion during these flareups.  
When the veteran submitted his claim in January 1999, he 
attached copies of records of treatment from the VA 
Outpatient Clinic in Fort Myers, Florida.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in Sections 3 and 4 of the VCAA 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

2.  The RO should contact the VA 
Outpatient Clinic in Fort Myers, Florida, 
and request copies of all records 
relating to treatment of the veteran for 
tinnitus and residuals of back injury 
superimposed on scoliosis from January 
1999 until the present.

3.  The RO should contact the veteran and 
request that he identify the name and 
address of who has told him that his 
tinnitus is a result of his service-
connected hypertension.  The veteran 
should be informed that he should submit 
a statement from the provider of this 
opinion, indicating the belief that his 
tinnitus is a result of his service-
connected hypertension.  The individual 
should also indicate any health care 
training they may have.  

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the existence and etiology of any 
currently manifested tinnitus.  All 
indicated tests and studies should be 
conducted and all findings reported in 
detail.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to offer an opinion 
as to whether it is as likely as not that 
the veteran currently has tinnitus and, 
if so, whether it is at least as likely 
as not that his currently manifested 
tinnitus existed during his active 
service or is related to his active 
service.  If it is determined that the 
veteran currently has tinnitus, the 
examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not that any currently 
manifested tinnitus is proximately due to 
or the result of, or has been chronically 
worsened by, the veteran's service-
connected hypertension.  A complete 
rationale for all opinions offered should 
be provided.

5.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected residuals of back 
injury superimposed on scoliosis.  All 
indicated studies should be performed and 
all findings reported in detail.  The 
claims file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner should 
identify all symptoms that are related to 
the veteran's service-connected residuals 
of back injury superimposed on scoliosis, 
including setting forth in degrees of 
excursion, any limitation of motion of 
the veteran's affected back.  The 
examiner is also requested to:  
(1) Express an opinion as to whether pain 
that is related to the veteran's 
residuals of back injury superimposed on 
scoliosis could significantly limit the 
functional ability of the back during 
flareups, or when the back is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flareups; (2) determine whether, 
as a result of the service-connected 
residuals of back injury superimposed on 
scoliosis, the back exhibits weakened 
movement, excess fatigability, or 
incoordination, and express these 
determinations, if feasible, in terms of 
the additional loss of range of motion 
due to any weakened movement, excess 
fatigability, or incoordination.  A 
complete rationale should be provided for 
any opinion offered.

6.  Then, after ensuring compliance with 
the provisions of the VCAA, the RO should 
readjudicate the issues on appeal.

7.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


